— Order, Supreme Court, New York County (Andrew Tyler, J.), entered on or about December 21,1987, which, inter alia, granted defendants-respondents’ cross motion to dismiss the complaint for failure to state a cause of action; and order of said court entered on or about February 8, 1988, which, inter alia, denied plaintiff-appellant’s motion to reargue, unaimously affirmed, without costs.
Neither this determination, nor the holding below, will serve to bar, on ground of res judicata or otherwise, the related action brought by plaintiff-appellant to recover $50,000 from defendants-respondents. Concur — Sullivan, J. P., Asch, Kassal and Ellerin, JJ.